DISMISSED and Opinion Filed March 17, 2020




                                  S   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-18-01031-CV

                        DON WRIGHT, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

               On Appeal from the 330th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-18-12124

                        MEMORANDUM OPINION
              Before Justices Bridges, Molberg, and Partida-Kipness
                            Opinion by Justice Bridges
      On March 13, 2020, appellant Don Wright filed a motion to dismiss this

appeal which arose from his attempt to change his name.

      This Court hereby grants the motion to dismiss and orders the appeal

dismissed. See TEX. R. APP. P. 42.1(a).




                                          /David L. Bridges/
                                          DAVID L. BRIDGES
                                          JUSTICE

181031f.p05
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

DON WRIGHT, Appellant                       On Appeal from the 330th Judicial
                                            District Court, Dallas County, Texas
No. 05-18-01031-CV          V.              Trial Court Cause No. DF-18-12124.
                                            Opinion delivered by Justice Bridges.
THE STATE OF TEXAS, Appellee                Justices Molberg and Partida-Kipness
                                            participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.



Judgment entered this 17th day of March 2020.